            Case 2:20-cv-01035-BJR Document 33 Filed 10/26/20 Page 1 of 4




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                    WESTERN DISTRICT OF WASHINGTON
12                                            AT SEATTLE

13   SHOKOFEH TABARAIE, DDS, PLLC,
14                                          Plaintiff,   Civil Action No. 2:20-cv-01035-BJR
15            v.
                                                         STIPULATED MOTION AND
16                                                       ORDER
     ASPEN AMERICAN INSURANCE
17   COMPANY,

18                                        Defendant.

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                                                 415.439.1799
             Case 2:20-cv-01035-BJR Document 33 Filed 10/26/20 Page 2 of 4




 1            Plaintiff Shokofeh Tabaraie, DDS, PLLC and Defendant Aspen American Insurance

 2   Company stipulate that Defendant’s deadline to respond to Plaintiff’s amended complaint is stayed

 3   pending the case management conference scheduled for November 9, 2020.

 4            WHEREAS:

 5            1.       On August 31, 2020, Defendant moved to dismiss Plaintiff’s lawsuit for failure to

 6   state a claim upon which relief can be granted.

 7            2.       Plaintiff filed an amended complaint on September 21, 2020.

 8            3.       Under the Federal Rules of Civil Procedure, Defendant’s response to the complaint

 9   was originally due October 5, 2020. Pursuant to stipulations entered by the Court, Defendant’s

10   response is currently due October 26, 2020.

11            4.       The Court has directed the parties to this action and numerous other COVID-19

12   business interruption insurance actions pending in this District to meet and confer as to how all of

13   these actions might be most efficiently managed. The parties are in the midst of that meet and

14   confer process.

15            5.       The Court has set a case management conference in these actions for November 9,

16   2020.

17            6.       On October 21, 2020, the Court entered orders in three other matters pending

18   against Defendant. In those orders, the Court stayed Defendant’s deadlines to respond to those

19   plaintiffs’ complaints until after the November 9, 2020 case management conference, at which the

20   Court will issue new deadlines. The three other matters are Wade K. Marler, DDS v. Aspen

21   American Insurance Company, No. 2:20-cv-00616-BJR; Karla Aylen, DDS, PLLC v. Aspen

22   American Insurance Company, No. 2:20-cv-00717-BJR; and Kathryn L. Jagow, DDS v. Aspen

23   American Insurance Company, No. 2:20-cv-01205-BJR.

24            7.       In the interest of efficiency, the parties have agreed to the same response date stay in

25   this case that the Court entered in Marler, Aylen and Jagow.

26            8.       This stipulation is made in the interest of justice, not to delay the proceedings, and

27   will not prejudice any party. The parties do not waive any claims or defenses by means of this

28   stipulation.
     STIPULATED MOTION AND ORDER CASE:                                                    SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                                    1420 FIFTH AVE., SUITE 1400
                                                                                          SEATTLE, WA 98101
                                                           1                              415.439.1799
            Case 2:20-cv-01035-BJR Document 33 Filed 10/26/20 Page 3 of 4




 1           IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, that

 2   Defendant’s deadline to respond to Plaintiff’s is stayed pending the November 9, 2020 case

 3   management conference, at which the Court will issue a new deadline.

 4           The parties respectfully request the Court to enter the accompanying Proposed Order

 5   granting the relief to which they have stipulated.

 6

 7           DATED this 2           day of October, 2020.

 8
             RUIZ & SMART                                   SIDLEY AUSTIN LLP
 9
             PLAINTIFF LITIGATION PLLC
10
               /s/ _Isaac Ruiz*___________                  /s/ Robin E. Wechkin
11             Isaac Ruiz, WSBA No. 35237
               RUIZ & SMART PLAINTIFF                       Robin E. Wechkin, WSBA No. 24746
12             LITIGATION PLLC                              SIDLEY AUSTIN LLP
                                                            1420 Fifth Avenue, Suite 1400
               95 S. Jackson St., Suite 100                 Seattle, WA 98101
13
               Seattle, WA 98104                            Telephone: (415) 439-1799
14             Telephone: (206) 203-9100                    rwechkin@sidley.com
               Facsimile: (206) 785-1702
15             iruiz@plaintifflit.com                       Yvette Ostolaza, pro hac vice
                                                            Yolanda C. Garcia, pro hac vice
16             Attorneys for Plaintiff                      SIDLEY AUSTIN LLP
                                                            2021 McKinney Avenue, Suite 2000
17                                                          Dallas, Texas 75201
               *Signed with permission.                     Telephone: (214) 981-3401
18                                                          Facsimile: (214) 981-3400
                                                            yvette.ostolaza@sidley.com
19                                                          ygarcia@sidley.com

20                                                          Attorneys for Defendant

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                                SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                                1420 FIFTH AVE., SUITE 1400
                                                                                      SEATTLE, WA 98101
                                                            2                         415.439.1799
            Case 2:20-cv-01035-BJR Document 33 Filed 10/26/20 Page 4 of 4




 1                                             ORDER

 2           The Court has considered Plaintiff Shokofeh Tabaraie DDS PPLC’s and Defendant Aspen

 3   American Insurance Company’s Stipulated Motion and [Proposed] Order. The Court HEREBY

 4   ORDERS that Defendant’s deadline respond to Plaintiff’s amended complaint is stayed pending

 5   the November 9, 2020 case management conference, at which the Court will issue a new deadline.

 6   IT IS SO ORDERED.

 7
     Dated:October 26, 2020                             ___________________________________
 8                                                      Honorable Barbara J. Rothstein
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                    3                            415.439.1799
